Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	Authorization for this examiner’s amendment was given in an interview with Jay Franklin on 09/20/2021.
	Claims 16, 18, & 31 have been amended as follows:
16. (CURRENTLY AMENDED) A wheel suspension (1) for a motor vehicle, the wheel suspension comprising: a wheel carrier (2) for holding a wheel (3), a wheel-guiding control arm (4) for articulated connection of the wheel carrier (2) to a body (6), a camber link (7) that connects the wheel carrier (2) to the body (6), and steering means (8) for steering the wheel (3), the wheel carrier (2) and the wheel-guiding control arm (4) being connected directly, in a first connection area (20), and indirectly connected, in a second connection area (21), by an integral link (5) such that the wheel carrier (2) is pivotable about a steering axis relative to the wheel-guiding control arm (4), and a chassis element (12) being articulated on a body side, which is directly connected to the wheel carrier (2), the chassis element being directly connected to the wheel carrier by a wheel-carrier-side connection, and the wheel-carrier-side connection of the chassis element is vertically below at least one of a center of the wheel (3) and a driveshaft (9) that drives the wheel (3); and the chassis element (12), relative to a longitudinal direction (x) of the vehicle, is arranged ahead of at least one of the center of the wheel (3) and the driveshaft (9) that drives the wheel (3). 
18. (CANCELLED) 
31. (CURRENTLY AMENDED) A wheel suspension for a motor vehicle, the wheel suspension comprising: a wheel carrier having a wheel mounted thereon; a wheel-guiding control arm articulatably connecting the wheel carrier to a body of the vehicle, the wheel-guiding control arm being directly  the chassis element (12), relative to a longitudinal direction (x) of the vehicle, is arranged ahead of at least one of the center of the wheel (3) and the driveshaft (9) that drives the wheel (3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616